

116 S3283 IS: To amend part D of title IV of the Social Security Act to allow States to use incentive payments available under the child support enforcement program to improve parent-child relationships, increase child support collections, and improve outcomes for children by supporting parenting time arrangements for noncustodial parents in uncontested agreements, and for other purposes. 
U.S. Senate
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3283IN THE SENATE OF THE UNITED STATESFebruary 12, 2020Mr. Cornyn introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend part D of title IV of the Social Security Act to allow States to use incentive payments available
			 under the child support enforcement program to improve  parent-child 
			 relationships, increase child support collections,	and  improve outcomes  for  children by supporting parenting time
 arrangements for noncustodial parents in uncontested agreements, and for other purposes. 1.Expanding permitted uses of incentive paymentsSection 458 of the Social Security Act (42 U.S.C. 658a) is amended—(1)in subsection (f)—(A)in paragraph (1), by striking ; or and inserting a semicolon;(B)by redesignating paragraph (2) as paragraph (3); and(C)by inserting after paragraph (1) the following new paragraph:(2)to develop, implement, and evaluate procedures for establishing a parenting time arrangement when establishing an initial or modified child support order or a medical support order (including procedures for carrying out a parenting time arrangement made prior to the establishment or modification of any such order); or; and(2)by adding at the end the following new subsection:(g)Definitions of parenting time arrangement and noncustodial parent(1)Parenting time arrangementFor purposes of subsection (f)(2), the term parenting time arrangement means an arrangement governing how much time a child spends with the child's custodial parent and the child's noncustodial parent that is mutually agreed to by the parents and is not contested by either parent in any forum. (2)Noncustodial parentFor purposes of paragraph (1), the term noncustodial parent means the parent of a child that the child does not live with for the majority of the child's time..